EXHIBIT 10.2

Execution Copy

SECOND AMENDMENT TO FORBEARANCE AGREEMENT

THIS SECOND AMENDMENT (this “Amendment”), is entered into as of this 4th day of
August, 2008, and effective as of the 23rd day of July, 2008, between Devcon
International Corp. (the “Company”) and CS Equity II LLC (the “Investor”).

WHEREAS, the Company and the Investor (collectively, the “Parties”) are parties
to that certain Forbearance Agreement, dated as of May 12, 2008 (the
“Forbearance Agreement”), as amended from time to time, a copy of which is
attached hereto as Exhibit A; and

WHEREAS, the Parties desire to amend the Forbearance Agreement, in the manner
and on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendment of Forbearance Agreement. The Forbearance Agreement is hereby
amended as follows:

 

  (a) The following clauses are hereby added to the Recitals of the Forbearance
Agreement after the ninth WHEREAS clause:

“WHEREAS, the Certificate of Designations provides that, beginning June 30,
2008, so long as any Preferred Shares remain outstanding, the Company shall not
allow the Leverage Ratio to exceed 38.0x; and

WHEREAS, as of June 30, 2008, Preferred Shares remained outstanding and the
Leverage Ratio exceeded 38.0x (the “Ratio Excess”); and

WHEREAS, the Company acknowledges that the Leverage Ratio exceeding 38.0x is a
Triggering Event under section 3(a)(i) of the Certificate of Designation and
breaches other provisions of the Transaction Documents; and”.

 

  (b) Section 1(a) of the Forbearance Agreement is hereby deleted and replaced
in its entirety to read as follows:

“Effective as of the Effective Time (as defined below), and pursuant to the
terms of this Agreement, the Investor hereby agrees to forbear (the
“Forbearance”) from (i) declaring a breach of any Transaction Document caused as
a



--------------------------------------------------------------------------------

result of either the Delisting or the Ratio Excess, (ii) declaring the
occurrence of any Triggering Event caused as a result of either the Delisting or
the Ratio Excess having occurred and from delivering any Notice of Redemption at
Option of Holder with respect thereto or (iii) demanding any amounts due and
payable caused either as a result of the Delisting or the Ratio Excess,
including without limitation, any Registration Delay Payments payable with
respect to the Preferred Shares, until the earlier of (the “Forbearance
Expiration Date” and the period commencing on the Effective Time and ending on
the Forbearance Expiration Date, the “Forbearance Period”):”.

 

  (c) Section 1(a)(i) of the Forbearance Agreement is hereby amended by the
deletion of the reference therein to “July 23, 2008” and the insertion in lieu
thereof of “August 25, 2008”.

2. Confirmation. Except as specifically amended hereby, the Forbearance
Agreement is and remains unmodified and in full force and effect and is hereby
ratified and confirmed in all respects.

3. Defined Terms. Capitalized terms that are not defined in this Amendment have
the meanings ascribed to them in the Forbearance Agreement.

4. Miscellaneous.

(a) No Waiver. Except as expressly set forth herein, the execution of this
Amendment and any discussions, negotiations, correspondence and other
communications, drafts of documents and meetings among the parties hereto do not
represent and shall not be construed or relied upon as being (i) a waiver of or
prejudicial to any rights the parties may have or (ii) a waiver of the parties’
rights under any statute or under any applicable law or (iii) an admission or
declaration against interest by either party hereto.

(b) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

(c) Entire Agreement. This Amendment supersedes all prior discussions,
agreements, commitments, arrangements, negotiations or understandings, whether
oral or written, of the parties with respect thereto.

 

2



--------------------------------------------------------------------------------

(d) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(e) Amendment as Transaction Document. It is understood and agreed that this
Amendment shall constitute a Transaction Document, and that any failure of
Company to comply with the terms and conditions hereof shall constitute a
Triggering Event under the Certificate of Designations, without any notice or
grace or cure periods (except as otherwise expressly provided herein or
therein).

(f) Notices. All notices to be given pursuant to this Amendment shall be
delivered in accordance with the terms of the Securities Purchase Agreement.

(g) No Amendment. This Amendment may not be modified except by a written
instrument executed by the Company and the Investor.

(h) No Admission. Nothing contained in this Amendment shall be deemed (i) an
admission by any other party or (ii) a waiver of any rights or defenses, except
with respect to the Forbearance until the Forbearance Expiration Date.

(i) Construction. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Amendment and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AMENDMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(j) Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

3



--------------------------------------------------------------------------------

(k) Legal Fees. At the Effective Time, the Company shall reimburse the Investor
for its legal fees and expenses in connection with the preparation and
negotiation of this Amendment (the “Legal Fee Amount”) and the transactions
related thereto by paying any such amount to Katten Muchin Rosenman LLP by wire
transfer of immediately available funds in accordance with the instructions
provided by Katten Muchin Rosenman LLP to the Company on or prior to the
Effective Time. Except as otherwise set forth in this Amendment, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Amendment.

(l) Successors and Assigns. This Amendment is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(m) Joint and Several. The obligations of the Investor under any Transaction
Document or Forbearance Agreement are several and not joint with the obligations
of any other Buyer, and the Investor shall not be responsible in any way for the
performance of the obligations of any other Buyer under any Transaction Document
or Forbearance Agreement. Nothing contained herein or in any other Transaction
Document or Forbearance Agreement, and no action taken by the Investor pursuant
hereto, shall be deemed to constitute the Investor and the other Buyers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investor and the other Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents or the Forbearance
Agreements. The Company and the Investor confirm that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Amendment or out of any other
Transaction Documents or Forbearance Agreement, and it shall not be necessary
for any other Buyer to be joined as an additional party in any proceeding for
such purpose.

(n) Effective Time. This Amendment shall become effective upon the later of
(x) the execution by the Required Holders of Forbearance Agreements, (y) the
payment to Katten Muchin Rosenman LLP of the Legal Fee Amount and (z) its
execution on behalf of the Company and the Investor (such date, the “Effective
Time”).

(o) Ratifications. Except as otherwise expressly provided herein, the Securities
Purchase Agreement, Registration Rights Agreement, and each other Transaction
Documents is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects.

(p) Reporting. Neither the Company, its Subsidiaries nor the Investor shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure with respect to such transactions as is

 

4



--------------------------------------------------------------------------------

required by applicable law and regulations, including the filing of a Current
Report on Form 8-K disclosing the material terms of this Amendment and attaching
this Amendment as an exhibit thereto (provided that the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Investor, neither the Company nor any of its Subsidiaries shall disclose the
name of the Investor in any filing, announcement, release or otherwise.

(q) No Third Party Beneficiary. This Amendment is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.

 

COMPANY: DEVCON INTERNATIONAL CORP. By:  

/s/ Robert Farenhem

Name:   Robert Farenhem Title:   President INVESTOR: CS EQUITY II LLC By:  

/s/ Keith D. Reuben

Name:   Keith D. Reuben Title:   President - Healthcare & Specialty Finance

[Signature Page to Second Amendment to Forbearance Agreement]



--------------------------------------------------------------------------------

Execution Copy

Exhibit A

Forbearance Agreement